Case 1:20-cv-23598-KMW Document 39-1 Entered on FLSD Docket 07/08/2021 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 1:20cv23598 WILLIAMS / TORRES


   ERIC MATUTE CASTRO and R.Y.M.R.,

                   Plaintiffs,

           vs.

   UNITED STATES OF AMERICA,

               Defendant.
   ____________________________________/

                   ORDER ON PARTIES’ JOINT MOTION TO EXTEND STAY

           THIS CAUSE is before the Court on the parties’ joint motion to extend the current stay

   in this matter. Upon due consideration of the Motion, and the Court being otherwise fully

   advised in the premises, it is:

           ORDERED that the Motion is GRANTED. This case is STAYED for a further 60 days

   from July 19, 2021. Should the Parties reach a settlement, the Parties shall promptly file a notice

   of settlement. If the Parties have not reached a settlement by the end of the 60-day stay, the

   Parties shall file a status report.

           DONE AND ORDERED in Chambers at Miami, Florida this ____day of July, 2021.



                                                 ___________________________________
                                                 KATHLEEN M. WILLIAMS
                                                 UNITED STATES DISTRICT JUDGE


   cc:     Counsel of Record




                                                    1
